      Case 2:18-cr-00104-KJM Document 231 Filed 11/20/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     CHRISTIAN CARLOS OROZCO
6
7                               IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                 )   Case No. 2:18-cr-104 KJM
10                                              )
                      Plaintiff,                )
11                                              )   ORDER TO FILE EXHIBITS A , B and G TO
              vs.                               )   DEFENDANT’S SENTENCING
12                                              )   MEMORANDUM
      CHRISTIAN CARLOS OROZCO,                  )
13                                              )
                      Defendant.                )
14                                              )
                                                )
15
16           IS HEREBY ORDERED that the Request to Seal the medical records in Mr. Orozco’s
17   case be granted so that the private medical information is not available on the public docket. The
18   Exhibits are to be provided to the Court and opposing counsel.
19           These documents shall remain under seal until further Order of the Court.
20   Dated: October 19, 2020
21
22
23
24
25
26
27
28
     Order to Seal Documents                         -1-
